EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) dated as of June 30, 2010 (the
“Effective Date”), is entered into by and between Deerfield Capital Management
LLC (“DCM”), a Delaware limited liability company and wholly owned subsidiary of
Deerfield & Company LLC (“D&C”), an Illinois limited liability company, and
indirect wholly owned subsidiary of Deerfield Capital Corp. (“DFR”), a Maryland
corporation, and Robert A. Contreras (“Employee”).

WHEREAS, DCM desires to continue to employ Employee in the position of General
Counsel of DCM and Senior Vice President, General Counsel and Secretary of DFR,
and to have the benefit of his services, and Employee similarly desires to
continue to be employed by DCM and to serve in such capacities, in each case
pursuant to the terms and conditions hereof; and DCM, D&C and DFR wish to assure
that their respective “Confidential Information” (as defined herein), which
Employee obtains as a result of his status as an employee of DCM, will remain
confidential and that DCM’s, D&C’s and DFR’s business interests will be
protected.

NOW, THEREFORE, in consideration of the mutual promises contained herein and for
other valuable consideration, the sufficiency of which is hereby acknowledged,
IT IS AGREED AS FOLLOWS:

1. Employment. DCM hereby continues to employ Employee, in the capacities set
forth above, and Employee agrees to continue such employment and agrees to
perform the duties hereunder in accordance with the terms hereinafter set forth.

(a) Term. The term of Employee’s employment hereunder shall commence on the
Effective Date and conclude on December 31, 2011, unless sooner terminated
according to Section 3 (the “Term”). Subject to Section 8(i), this Agreement
shall terminate upon the expiration of the Term.

(b) Duties and Responsibilities. Employee shall devote his full time, business
skills and attention to the performance of his duties, and shall be available
during normal business hours and at such times as may otherwise be required.
Employee shall use his best efforts, expertise and knowledge to preserve,
develop and maintain the interests of DCM, DFR and each “Affiliate” (as defined
below) of DCM and DFR. Employee’s duties shall include the customary duties of a
general counsel, and working with other employees of DCM, D&C, DFR and their
Affiliates in a professional, cooperative and efficient manner and such other
duties as may from time to time be assigned by DCM or DFR; provided they are
generally consistent with Employee’s skills and level of responsibility within
the organization. Employee shall maintain all regulatory licenses and
registrations necessary to the performance of his duties hereunder. DCM and DFR
may require Employee to perform any of the duties set forth in this Section 1(b)
on behalf of DCM, D&C, DFR or any of their Affiliates.

(c) Outside Activities. During the Term, Employee shall not engage or otherwise
be involved in any other business, trade or profession that creates an actual,
potential or perceived conflict with the interests of DCM or a DCM Affiliate, or
that otherwise conflicts with Employee’s ability to perform his duties and
responsibilities hereunder unless approved by the Board of Directors of DCM (the
“DCM Board”) and the Board of Directors of DFR (the “DFR Board” and, together
with the DCM Board, the “Boards”).

2. Compensation and Benefits.

(a) Base Salary. During the Term, Employee shall receive a base salary of no
less than the rate of $300,000 per year (the “Base Salary”), payable in cash in
accordance with the payroll practices of DCM as in effect from time to time.

(b) Bonuses. During the Term, Employee may be eligible to participate in any DCM
bonus plan, program or arrangement, as determined by the appropriate Board, or
to receive such other bonus as the appropriate Board may determine in its sole
discretion. Notwithstanding the foregoing, Employee’s total bonus for the Term
shall be no less than $200,000 per year for each of calendar year 2010 and
calendar year 2011 (the “Guaranteed Bonus”), payable in cash on or before
March 15, 2011 or 2012, respectively.

(c) Business Expense Reimbursement. Employee shall be reimbursed for his
reasonable and necessary business expenses, including reasonable travel, lodging
and entertainment expenses, in accordance with DCM’s business expense
reimbursement policy as in effect from time to time and upon submission of
appropriate documentation and receipts within 30 days of the date on which the
expense is incurred.

(d) Benefits. Employee will be entitled to participate in the medical, dental,
life, long-term disability and retirement plans as may be in effect from time to
time.

(e) Deductions. All salary and other payments and allowances outlined herein are
subject to such withholding and deductions as may be required by law, as
determined by DCM in its sole discretion.

3. Termination.



  (a)   Termination by DCM without Cause; Termination by Employee for Good
Reason.

(i) This Agreement and Employee’s employment may be terminated at any time
before December 31, 2011 by DCM without “Cause” (as defined below) (other than
by reason of Employee’s death or “Disability” (as defined below)) following the
delivery of a “Notice of Termination” (as defined below) to Employee. In
addition, this Agreement and Employee’s employment hereunder may be terminated
at any time before December 31, 2011 by Employee for “Good Reason” (as defined
below) following the delivery of a Notice of Termination to the DFR Board.

(ii) If Employee’s employment is terminated by DCM without Cause (other than by
reason of Employee’s death or Disability) or by Employee for Good Reason,
Employee shall

(A) continue to receive the Base Salary he would have received until
December 31, 2011 in accordance with DCM’s normal payroll and bonus payment
practices; provided that, if Employee obtains other employment prior to
December 31, 2011, (1) Employee shall promptly advise DCM and the Boards of such
other employment and the amount of any salary to be received by Employee in
connection with such other employment and (2) the Base Salary owed to Employee
from DCM shall be reduced from the date on which such other employment begins
until December 31, 2011 by the amount of any salary received by Employee in
connection with such other employment; provided further that DCM shall have
reasonable rights on inquiry and investigation with respect to the foregoing;
and

(B) as provided in Section 2(b) above, and notwithstanding anything that may be
to the contrary herein, receive the Guaranteed Bonus on or before March 15, 2011
or 2012 (as applicable).

Except as set forth above, and except for business expense reimbursements
complying with Section 2(c) above incurred before the termination date and
employee benefit plan benefits accrued before such date (collectively, “Accrued
Benefits”), Employee shall have no further rights to any compensation (including
any Base Salary or Guaranteed Bonus) or any other benefits hereunder. Any other
benefits due Employee after a termination pursuant to this Section 3(a) shall be
determined in accordance with DCM’s plans, policies and practices, but Employee
shall not participate in any severance plan, policy or program of DCM.

(iii) For purposes of this Agreement, “Good Reason” shall mean, without
Employee’s consent, the occurrence of any of the following events:

(A) a reduction in Employee’s Base Salary;

(B) any material adverse change in Employee’s title or responsibilities;

(C) any requirement that Employee be based anywhere more than 50 miles outside
the city limits of Chicago, IL; or

(D) a failure to pay Employee’s Base Salary or Guaranteed Bonus when due
pursuant hereto.

Notwithstanding the foregoing, “Good Reason” shall not exist with respect to the
matters set forth in clauses (A), (B), (C) or (D) above unless, after written
notice from Employee to the DFR Board specifying the circumstances giving rise
to Good Reason under such clause, DCM and DFR shall fail to cure the
circumstances giving rise to Good Reason to the reasonable satisfaction of
Employee within10 business days after such notice.

(b) Termination for Cause.

(i) This Agreement and Employee’s employment may be terminated by DCM at any
time for Cause following delivery of a Notice of Termination to Employee.

(ii) For purposes hereof “Cause” means:

(A) the breach by Employee of any material provision of this Agreement,
including Sections 5, 6 and 7;

(B) Employee’s commission of a felony or violation of any law involving moral
turpitude, dishonesty, disloyalty or fraud;

(C) any failure by Employee to substantially comply with any written rule,
regulation, policy or procedure of DCM, DFR or any Affiliate thereof applicable
to Employee, which noncompliance could reasonably be expected to have a material
adverse effect on the business of DCM, DFR or any such Affiliate;

(D) any failure by Employee to comply with DCM’s, DFR’s or any Affiliate
thereof’s policies with respect to insider trading applicable to Employee;

(E) a willful material misrepresentation at any time by Employee to any member
of either of the Boards or any director or superior executive officer of DCM,
DFR or any of their Affiliates;

(F) Employee’s willful failure or refusal to comply with any of his material
obligations hereunder or a reasonable and lawful instruction of either of the
Boards or the person to whom Employee reports; or

(G) commission by Employee of any act of fraud or gross negligence in the course
of his employment hereunder or any other action by Employee, in either case that
is determined to be materially detrimental to DCM, DFR or any of their
Affiliates (which determination, in the case of gross negligence or such other
action, shall be made by the DFR Board in its reasonable discretion);

provided that, except for any willful or grossly negligent acts or omissions,
the commission of any act or omission described in clause (A) or (C) that is
capable of being cured shall not constitute Cause hereunder unless and until
Employee, after written notice from DCM or DFR to him specifying the
circumstances giving rise to Cause under such clause, shall have failed to cure
such act or omission to the reasonable satisfaction of the DFR Board within 10
business days after such notice.

(iii) If Employee’s employment is terminated pursuant to this Section 3(b), he
shall be entitled to receive his Base Salary through the date of termination and
any earned but unpaid Guaranteed Bonus for any calendar year preceding the year
in which the termination occurs. Except for the Accrued Benefits, he shall have
no further rights to any compensation (including any Base Salary or Guaranteed
Bonus) or any other benefits hereunder. All other benefits, if any, due Employee
following a termination pursuant to this Section 3(b) shall be determined in
accordance with the plans, policies and practices of DCM, but Employee shall not
participate in any severance plan, policy or program of DCM.

(c) Termination due to Death or Disability. This Agreement and Employee’s
employment shall terminate immediately upon Employee’s death or, following
delivery of a Notice of Termination by DCM to Employee, due to Employee’s
Disability. If Employee’s employment is terminated pursuant to this
Section 3(c), Employee (or his estate, as the case may be) shall be entitled to
receive Employee’s Base Salary through the date of termination, the “Pro-Rated
Guaranteed Bonus” ($200,000 multiplied by the fraction equal to the number of
days that Employee was employed during the current calendar year divided by
365), payable on or before March 15 of the following year, and any Accrued
Benefits before the termination date. Employee (or his estate, as the case may
be) shall have no further rights to any other compensation (including any Base
Salary or the portion of the Guaranteed Bonus exceeding the Pro-Rated Guaranteed
Bonus) or any other benefits hereunder. Any other benefits due Employee (or his
estate, as the case may be) following a termination pursuant to this Section
3(c) shall be determined in accordance with DCM’s plans, policies and practices,
but Employee (or his estate, as the case may be) shall not participate in any
DCM severance plan, policy or program. For purposes hereof, “Disability” shall
mean Employee’s physical or mental incapacity as a result of which he is unable
for a period of 90 days during any 180 day period to perform his duties with
substantially the same level of quality as immediately prior to such incapacity.

(d) Notice of Termination. Any termination of this Agreement and Employee’s
employment by DCM (other than the immediate and automatic termination of this
Agreement and Employee’s employment upon his death) shall be communicated by a
written Notice of Termination to Employee or, in the case of a termination by
Employee for Good Reason, to DCM and DFR, delivered in accordance with
Section 8(m). For purposes hereof, a “Notice of Termination” shall mean a notice
that indicates the specific termination provision herein relied upon and the
date of termination, as determined by DCM or, in the case of a termination by
Employee for Good Reason, the circumstances alleged to give rise to Good Reason,
and which date of termination shall be at least five business days following the
date on which Employee gives the Notice of Termination to DCM and DFR.

(e) Obligations Following Notice. If this Agreement and Employee’s employment
are terminated, Employee shall, prior to the effective date of such termination
or as may otherwise be agreed by DCM and Employee, (i) meet with his supervisors
as requested by DCM and/or DFR for the purpose of winding up any pending work
and providing an orderly transfer of the duties, accounts, customers and/or
clients for which he has been responsible, identifying key Confidential
Information likely to be in his possession, and discussing his plans for
employment in light of his obligations hereunder; (ii) promptly deliver to DCM
any property belonging to DCM, DFR and any of their Affiliates, including any
Confidential Information, equipment (including cell phones, computers, printers,
fax machines, pagers, Personal Digital Assistants, Bloomberg terminals or
Travellers, and Reuters terminals), automobiles and other property of DCM, DFR
or their Affiliates that may be in Employee’s possession or under his control,
whether at DCM’s offices, Employee’s home or elsewhere, including all such
papers, work papers, notes, documents and equipment in the possession of
Employee or his counsel and any copies or duplicates thereof, and all originals
and copies of papers, notes and documents (in any medium, including computer
disks), whether property of DCM, DFR or any of their Affiliates or not,
prepared, received or obtained by Employee or his counsel during the course of
Employee’s employment with DCM, DFR or any of their Affiliates; and (iii) devote
Employee’s full time and attention to these obligations and his other
responsibilities as directed by DCM or DFR. If Employee’s employment is
terminated pursuant to Section 3(a) by DCM without Cause (other than by reason
of Employee’s death or Disability), by Employee for Good Reason, or by DCM
pursuant to Section 3(c) due to Employee’s Disability, the continued payment of
Base Salary, as applicable, shall be subject to Employee’s execution of a
release, in substantially the form attached hereto as Exhibit A, subject to
revision to reflect changes in applicable law relating to employment or
termination thereof, including the statutes referenced in Exhibit A; provided,
however, that no such revision shall adversely impact any right Employee may
have to (i) indemnification under any charter or by-laws (or similar documents)
of any member of the Company Group, contract or applicable law or (ii) receive
accrued but unpaid benefits or any funds beneficially owned by him under any
retirement or similar employee benefit plan.

(f) Notwithstanding anything to the contrary herein, if Employee is deemed to be
a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Internal
Revenue Code of 1986, as amended (the “Code”), to the extent delayed
commencement of any portion of the termination benefits to which Employee is
entitled under this Agreement is required to avoid a prohibited distribution
under Section 409A(a)(2)(B)(i) of the Code, such portion of Employee’s
termination benefits shall not be provided to Employee prior to the earlier of
(A) the expiration of the six-month period measured from date of Employee’s
“separation from service” with the DCM (within the meaning of
Section 1.409A-1(h) of the Department of Treasury Regulations) or (B) the date
of Employee’s death. Upon the earlier of such dates, all payments delayed
pursuant to this Section 3(f) shall be paid in a lump sum to Employee, and any
remaining payments due under the Agreement shall be paid as otherwise provided
herein. For purposes of Section 409A of the Code, Employee’s right to receive
installment payments pursuant to Section 3 shall be treated as a right to
receive a series of separate and distinct payments. The determination of whether
Employee is a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code as of the time of his separation from service shall made by DCM in
accordance with the terms of Section 409A of the Code and applicable guidance
thereunder (including without limitation Treasury Regulation Section 1.409A-1(i)
and any successor provision thereto).

4. Definitions. The following terms shall have the meanings set forth herein:

(a) “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with that first Person. For purposes of this definition, “control” of a Person
shall mean the power, direct or indirect, to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
Voting Stock, by contract, or otherwise. When referencing an “Affiliate” of DCM,
DFR or D&C herein, the parties specifically acknowledge that such term includes
their current Affiliates and shall include any Affiliate that may be organized
in the future.

(b) “Client” means all Past Clients, Present Clients and Potential Clients,
subject to the following general rules: (i) with respect to each such Client,
the term shall also include any Persons that, to the Knowledge of Employee, are
Affiliates of such Client, directors, officers or employees of such Client or
any such Affiliates thereof, or Persons who are members of the Immediate Family
of any of the foregoing Persons or Affiliates of any of them; (ii) with respect
to any such Client that is a collective investment vehicle (a 401(k) retirement
plan shall not itself be considered a “collective investment vehicle” except to
the extent Employee has actual knowledge of the identities of investors
therein), the term shall also include any investor or participant in such Client
(except that in the case of any collective investment vehicle that is a
registered investment company, an investor or participant therein shall not be
deemed a “Client” hereunder unless such investor or participant has in the
aggregate at least $500,000 under management by DCM and its Affiliates, whether
through investments in registered investment companies or otherwise); and
(iii) with respect to any such Client that is a trust or similar entity, the
term shall include the settler and each of the beneficiaries of such Client and
the Affiliates and Immediate Family members of any such Persons.

(c) “Confidential Information” means all proprietary information or data
relating to the business of DCM, DFR or any of their Affiliates to which
Employee has access and/or learns prior to or during the Term, including
business and financial information; new product development; formulas,
identities of and information concerning Clients, vendors and suppliers;
development, expansion and business strategies, plans and techniques; computer
programs, devices, methods, techniques, processes and inventions; research and
development activities; compilations and other materials developed by or on
behalf of DCM, DFR, D&C or any of their respective Affiliates (whether in
written, graphic, audio-visual, electronic or other media, including computer
software). Confidential Information also includes information of any third party
doing business with DCM, DFR or any of their Affiliates that such third party
identifies as being confidential or that is subject to a confidentiality
agreement with such third party. Confidential Information shall not include any
information that is in the public domain or otherwise publicly available (other
than as a result of a wrongful act of Employee or an agent or other employee of
DCM, DFR or any of their Affiliates, including a breach of Section 5(b) below).

(d) “Immediate Family” means, with respect to any individual, such individual’s
spouse, the descendants (natural or adoptive, of the whole or half blood) of
such individual or such individual’s spouse, the parents and grandparents
(natural or adoptive) of such individual or such individual’s spouse and the
descendants of the parents (natural or adoptive) of such individual or such
individual’s spouse.

(e) “Investment Management Services” means any services (including sub-advisory
services) that involve (a) the management of an investment account or fund (or
portions thereof), or a group of investment accounts or funds, of any Person for
compensation or (b) the rendering of advice with respect to the investment and
reinvestment of assets or funds (or any group of assets or funds) of any Person
for compensation (but excluding the rendering of such advice to any subsequent
employer of Employee that is not in the business of managing investment accounts
or funds or rendering advice to or for the benefit of third parties with respect
to investment or reinvestment of assets or funds, where such advice is rendered
solely for such employer’s own proprietary use and the only compensation
received by Employee is in the form of salary, wages or bonus paid by such
employer), and, in the case of both (a) and (b), performing activities related
or incidental thereto.

(f) “Knowledge of Employee” means Employee’s actual knowledge or the knowledge
Employee should have obtained after making due inquiry.

(g) “Past Client” means any Person who, to the Knowledge of Employee, had been
an advisee or investment advisory customer of, or was otherwise a recipient of
Investment Management Services from, DCM or any of its Affiliates at any time
during the one-year period immediately preceding the date of termination of
Employee’s employment, but at such date is not an advisee or investment advisory
customer or client of, or recipient of Investment Management Services from, DCM
or any of its Affiliates.

(h) “Person” or “Persons” means any individual, corporation, partnership, joint
venture, association, joint-stock company, business trust, limited liability
company, trust, unincorporated organization or government or a political
subdivision, agency or instrumentality thereof or other entity or organization
of any kind.

(i) “Potential Client” means any Person to whom Employee or, to the Knowledge of
Employee, DCM or any of its Affiliates, or any owner, part owner, shareholder,
partner, member, director, officer, trustee, employee, agent or consultant (or
Person acting in a similar capacity) of any such Person (acting on their
behalf), has, within the one year period before the date of termination of
Employee’s employment, offered (whether by means of a personal meeting or by
telephone call, letter, written proposal or otherwise) to provide Investment
Management Services, but who is not on the termination date an advisee or
investment advisory customer of, or otherwise a recipient of Investment
Management Services from, DCM or any of its Affiliates (directly or indirectly).
The preceding sentence is meant to exclude (i) any advertising through mass
media in which any offer is available to the general public, such as magazines,
newspapers and sponsorships of public events and (ii) “cold calls” and
mass-mailing form letters, in each case to the extent not directed towards any
particular Person and not resulting in an indication of interest or a request
for further information.

(j) “Present Client” means, at any particular time, any Person who, to the
Knowledge of Employee, at the time of his employment or thereafter is an advisee
or investment advisory customer of, or otherwise a recipient of Investment
Management Services from, DCM or any of its Affiliates (directly or indirectly).

(k) “Voting Stock” means, with respect to any Person, the capital stock or other
equity or profits interests of any class or kind ordinarily having the power to
vote for the election of directors, managers or other voting members of the
governing body of such Person.

5. All Business to be the Property of DCM, DFR and their Affiliates; Assignment
of Intellectual Property; Confidentiality.

(a) Employee agrees that any and all presently existing investment advisory
businesses of D&C, DCM, DFR and their respective Affiliates (including
businesses of any of their predecessors), and all businesses developed by D&C,
DCM, DFR any of their respective Affiliates or any predecessor thereto,
including by Employee or any other employee of D&C, DCM, DFR, any of their
respective Affiliates or any predecessor thereto, including all investment
methodologies, all investment advisory contracts, fees and fee schedules,
commissions, records, data, client lists, agreements, trade secrets, and any
other incident of any business developed by D&C, DCM, DFR, any of their
respective Affiliates or any predecessor thereto, or earned or carried on by
Employee for D&C, DCM, DFR, any of their respective Affiliates or any
predecessor thereto, and all trade names, service marks and logos under which
D&C, DCM, DFR, any of their respective Affiliates or any predecessor thereto, do
or have done business, and any combinations or variations thereof and all
related logos, are and shall be the exclusive property of D&C, DCM, DFR or such
Affiliate, as applicable, for its or their sole use, and (where applicable)
shall be payable directly to D&C, DCM, DFR or such Affiliate (as applicable). In
addition, Employee acknowledges and agrees that the investment performance of
the accounts or funds managed by D&C, DCM, DFR or any of their respective
Affiliates, or any predecessor thereto, was attributable to the efforts of the
team of professionals at D&C, DCM, DFR, such Affiliate or such predecessor
thereto, and not to the efforts of any single individual or subset of such team
of professionals, and that therefore, the performance records of the accounts or
funds managed by D&C, DCM, DFR or any of their respective Affiliates, or any
predecessor thereto, are and shall be the exclusive property of D&C, DCM, DFR or
such Affiliate, as applicable (and not of any other Person or Persons), and may
not be used by Employee except with the prior written consent of the DFR Board.

(b) Employee acknowledges that, in the course of performing services hereunder
and otherwise (including, without limitation, for DCM’s and DFR’s predecessors),
he has had, and will from time to time have, access to Confidential Information,
including confidential or proprietary investment methodologies, trade secrets,
proprietary or confidential plans, client identities and information, client
lists, service providers, business operations or techniques, records and data
(“Intellectual Property”) owned or used in the course of business by D&C, DCM,
DFR or any of their respective Affiliates. Employee agrees always to keep secret
and not ever publish, divulge, furnish, use or make accessible to anyone
(otherwise than in the regular business of D&C, DCM, DFR and their respective
Affiliates or as required by court order or by law (after consultation with
outside counsel)) any Confidential Information of D&C, DCM, DFR or any of their
respective Affiliates. At the termination of Employee’s services to DCM, DFR or
any of their Affiliates for any reason, all data, memoranda, client lists,
notes, programs and other papers, items and tangible media, and reproductions
thereof relating to the foregoing matters in his possession or control, shall be
returned to DCM, DFR or the applicable Affiliate and remain in its possession.

(c) In accordance with Section 3 of the Illinois Employee Patent Act, Illinois
Public Act 83-493, Employee is hereby advised that, notwithstanding any other
provision of this Section 5 to the contrary, he shall not be required to assign
to D&C, DCM, DFR or any of their respective subsidiaries, any invention,
discovery or improvement conceived or made by him for which no equipment,
supplies, facility or Confidential Information of D&C, DCM, DFR or any of their
respective subsidiaries was used and that was developed exclusively and entirely
on his own time unless such invention, discovery or improvement (i) relates to
the business or the demonstrably anticipated research or development of D&C,
DCM, DFR or any of their respective subsidiaries or (ii) results from or relates
to any work performed by him for D&C, DCM, DFR or any of their respective
subsidiaries.

6. Solicitation and Other Covenants.

(a) Employee agrees, for the benefit of DCM, DFR and their Affiliates, that
during the term of Employee’s employment with DCM, DFR and their Affiliates and
until the earlier of the date that is six months after the date of Employee’s
termination and June 30, 2012, Employee shall not, directly or indirectly,
whether as owner, part owner, shareholder, partner, member, director, officer,
trustee, employee, agent or consultant, or in any other capacity, on behalf of
Employee or any Person other than DCM, DFR or their Affiliates, without the
prior written consent of the DFR Board, which consent may (or may not) be
provided at the sole discretion of the DFR Board:

(i) (A) solicit or induce, or attempt to solicit or induce, directly or
indirectly, any employee or agent of, or consultant to, DCM, DFR or any of their
Affiliates to terminate its, his or her relationship therewith or (B) hire or
engage any employee, external researcher or similar agent or consultant, or
former employee, external researcher or similar agent or consultant of DCM, DFR
or any of their Affiliates who was employed by or acted as an external
researcher or similar agent or consultant of DCM, DFR or any of their Affiliates
at any time during the 18 month period before such hiring or engagement of such
Person; or

(ii) solely in the case of Employee terminating this Agreement for other than
Good Reason, within 6 months after the Effective Date work in any enterprise, or
any division of an enterprise, the business of which enterprise or division, as
the case may be, primarily involves the provision of Investment Management
Services, directly with any employee who was employed by DCM within 6 months
before the Effective Date.

(b) Employee and DCM agree that the periods of time and the unlimited geographic
area applicable to the covenants of this Section 6 are reasonable in view of
(i) Employee’s receipt of the payments specified in Sections 2 and (if
applicable) 3 above, (ii) the geographic scope and nature of the business in
which DCM, DFR and their Affiliates are engaged (including DCM’s predecessors),
including the geographic location of its Clients, (iii) Employee’s knowledge of
DCM’s, DFR’s and their Affiliates’ businesses, (iv) Employee’s relationships
with DCM’s, DFR’s and their Affiliates’ investment advisory clients and
(vi) Employee’s continued employment with DCM and his receipt of other payments
and benefits pursuant hereto. However, if such period or such area nonetheless
should be adjudged unreasonable in any judicial proceeding, then the period of
time shall be reduced by such number of months or such area shall be reduced by
elimination of such portion of such area, or both, as are deemed unreasonable,
so that this covenant may be enforced in such maximum area and during such
maximum period of time as are adjudged to be reasonable.

(c) Employee agrees (on behalf of himself and his Affiliates) not to make any
communication to any third party (including, by way of example and not of
limitation, any Client (including Potential Clients) or employee of DCM, DFR or
any of their Affiliates) that would, or is reasonably likely to, disparage,
create a negative impression of, or in any way be harmful to the business or
business reputation of DCM, DFR or any of their Affiliates or their respective
successors and assigns, and the then current and former officers, directors,
shareholders, partners, members, employees, agents and consultants (or Person
acting in a similar capacity) of each of the foregoing.

7. Remedies upon Breach; No Effect on Similar Covenants Elsewhere.

(a) If Employee breaches any covenant or agreement in Sections 5 or 6 hereof or
materially breaches any other covenant or agreement herein, whether during the
Term or after the termination of Employee’s employment with DCM for any reason,
then in any such case, DCM, D&C, DFR and any of their respective Affiliates
shall be entitled to withhold any other payments to which Employee (or any
Affiliate thereof) would otherwise be entitled hereunder or otherwise, to offset
damages resulting from such breach.

(b) Employee agrees that his breach of any covenant herein could irreparably
damage DCM, DFR and their Affiliates, and that DCM, DFR or any Affiliate thereof
(or the successors or assigns of any of them) shall have the right to specific
performance or an injunction or other equitable relief (in addition to other
legal remedies) to enforce or prevent any violation of Employee’s obligations
hereunder. Nothing herein shall be construed as limiting DCM’s, DFR’s, any of
their Affiliates’ or their successors’ or assigns’ protections and remedies
under any applicable statute or common law cause of action.

(c) The covenants of Employee contained in Sections 5 and 6 hereof are in
addition to, and not in lieu of, any similar covenants contained in any other
document.

8. Miscellaneous.

(a) Severability. Whenever possible, each section, portion and provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law. If any section, portion or provision hereof, however, is held to
be invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, and a court of competent jurisdiction or an arbitrator
cannot modify such section, portion or provision or enforce the modified
section, portion or provision, such invalidity, illegality or unenforceability
will not affect any other section, portion or provision, but this Agreement will
be reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable section, portion or provision had never been contained
herein.

(b) Governing Law; Jurisdiction and Venue; Jury Trial Waiver. Notwithstanding
principles of conflicts of law of any jurisdiction to the contrary, all terms
and provisions of this Agreement are to be construed and governed by the
internal laws of the State of Illinois. Any and all proceedings relating to
Section 4, Section 5, Section 6, and, solely as it relates to Section 4,
Section 5 or Section 6, Section 7 hereof shall, at the sole option of DCM, be
maintained in either the courts of the State of Illinois or the federal District
Courts sitting in Cook County, Illinois and Employee hereby agrees to submit to
the personal jurisdiction of such court and not to argue that such court is
forum non conveniens. THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY RIGHT TO A
JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT IS LITIGATED OR HEARD IN ANY COURT.

(c) Post-Termination Covenant. Following the termination of Employee’s
employment for any reason, he agrees to cooperate, at the expense of DCM, with
D&C, DCM, DFR and any of their respective Affiliates with respect to any
litigation, administrative proceedings or investigation relating to the
activities of D&C, DCM, DFR or any of their respective Affiliates during the
period of his employment with DCM including being available for depositions and
to be a witness at any trial or proceedings, help in preparation of any legal
documentation and providing affidavits and any advice or support that D&C, DCM,
DFR or any Affiliate thereof may request of Employee in connection with such
litigation, proceeding or investigation.

(d) Dispute Resolution. Except to the extent contemplated by Section 8(b)
hereof, all disputes arising in connection with Employee’s employment hereunder
or any rights arising pursuant hereto shall be resolved by binding arbitration
in accordance with the applicable rules of the American Arbitration Association.
The arbitration shall be held in Cook County, Illinois before a single
arbitrator selected in accordance with Section 11 of the American Arbitration
Association Commercial Arbitration Rules who shall have (i) substantial business
experience in the investment advisory industry, and shall otherwise be conducted
in accordance with the American Arbitration Association Commercial Arbitration
Rules and (ii) the right to award to any party any right or remedy that is
available under applicable law. The award of the arbitrator shall be final and
binding and may be entered and enforced in any court of competent jurisdiction.
The language of arbitration shall be English.

(e) Employee’s Representations and Warranties.

(i) Employee represents and warrants that, except as may be provided by law, he
is not covered by any employment agreement, covenant not to compete,
confidentiality agreement or any other contractual or other obligation that
would preclude him from entering into this Agreement or from using his best
efforts to perform his duties and responsibilities hereunder.

(ii) Employee represents and warrants that Employee has had an opportunity to be
represented by legal counsel in connection herewith.

(f) Effect of Waiver or Consent. A waiver or consent, express or implied, of or
to any breach or default by Employee in the performance by him of his
obligations to DCM, DFR or any Affiliate thereof hereunder is not a waiver or
consent of or to any other breach or default in the performance by Employee of
the same or any other obligations of Employee with respect to DCM, DFR or any of
their Affiliates. No failure or delay on the part of any party hereto in the
exercise of any right hereunder shall impair such right or be construed to be a
waiver of, or acquiescence in, any breach of any representation, warranty or
agreement herein, nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or of any other right.

(g) Entire Agreement. This Agreement constitutes the entire agreement between
the parties as of the Effective Date and supersedes all previous agreements and
understandings between the parties with respect to the subject matter hereof.

(h) Further Assurances. The parties hereto agree to execute and deliver to each
other such other documents and to do such other acts and things that the other
party may reasonably request for the purpose of carrying out the intent of this
Agreement and the documents referred to herein.

(i) Survival. Sections 3, 4, 5, 6, 7 and 8 hereof shall survive and continue in
full force and effect in accordance with their terms notwithstanding the
termination of this Agreement and Employee’s employment for any reason.

(j) Third Party Beneficiaries; Assignability. DFR, its Affiliates and each of
the other Affiliates of DCM are intended third-party beneficiaries of the
provisions hereof. This Agreement may not be assigned by DCM without the consent
of Employee unless the assignment is to any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of DCM or to any direct or indirect
parent company of DCM, that in either case expressly agrees to assume and
perform this Agreement in the same manner that DCM would have been required to
perform absent such assignment. This Agreement and all provisions hereof shall
inure to the benefit of and be binding upon DCM and its successors and assigns
and, to the extent relevant, to DCM’s Affiliates and their respective successors
and assigns. This Agreement shall inure to the benefit of and be binding upon
Employee’s heirs, executives, administrators and legal personal representatives,
but Employee may not assign his rights or obligations hereunder without DCM’s
prior written consent.

(k) Effectiveness of This Agreement. Notwithstanding anything to the contrary
herein, this Agreement shall not become effective until the Effective Date.

(l) Captions. The captions used herein are for convenience of reference only and
do not constitute a part of this Agreement and will not be deemed to limit,
characterize or in any way affect any provision of this Agreement, and all
provisions of this Agreement will be enforced and construed as if no captions
had been used herein.

(m) Notices. All notices, requests, demands and other communications required or
permitted to be given hereunder shall be deemed given upon receipt, and may be
given by personal delivery, certified mail (return receipt requested), facsimile
or nationally recognized overnight courier service.

If to Employee:

Robert A. Contreras

3718 N. Leavitt St.

Chicago, Illinois 60618

If to DCM:

Deerfield Capital Management LLC

6250 N. River Road, 12th Floor

Rosemont, Illinois 60018

Attention: Board of Directors

If to DFR:

Deerfield Capital Corp.

6250 N. River Road, 12th Floor

Rosemont, Illinois 60018

Attention: Board of Directors

1

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

EMPLOYEE

/s/ Robert A. Contreras

DEERFIELD CAPITAL MANAGEMENT LLC

/s/ Jonathan W. Trutter
Name: Jonathan W. Trutter
Title: Chief Executive Officer


2

EXHIBIT A

GENERAL RELEASE
AND COVENANT NOT TO SUE

TO ALL WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW that:

       (“Employee”), on Employee’s own behalf and on behalf of Employee’s
descendants, dependents, heirs, executors and administrators and permitted
assigns, past and present, in consideration for the amounts payable and benefits
to be provided to Employee under that Employment Agreement dated as of       ,
200       (the “Employment Agreement”) by and between Employee and Deerfield
Capital Management LLC, a Delaware limited liability company (the “Company”) and
wholly-owned subsidiary of Deerfield & Company LLC, an Illinois limited
liability company (“D&C”), and indirect wholly owned subsidiary of Deerfield
Capital Corp., a Maryland corporation (“DFR”), does hereby covenant not to sue
or pursue any litigation (or file any charge or otherwise correspond with any
Federal, state or local administrative agency) against, and waives, releases and
discharges the Company, D&C,DFR and their respective assigns, affiliates,
subsidiaries, parents, predecessors and successors, and the past and present
shareholders, employees, officers, directors, representatives and agents or any
of them (collectively, the “Company Group”), from any and all claims, demands,
rights, judgments, defenses, actions, charges or causes of action whatsoever, of
any and every kind and description, whether known or unknown, accrued or not
accrued, that Employee ever had, now has or shall or may have or assert as of
the date of this General Release and Covenant Not to Sue (the “Release”) against
the Company Group, including, without limiting the generality of the foregoing,
any claims, demands, rights, judgments, defenses, actions, charges or causes of
action related to employment or termination of employment or that arise out of
or relate in any way to the Age Discrimination in Employment Act of 1967
(“ADEA,” a law that prohibits discrimination on the basis of age), the National
Labor Relations Act, the Civil Rights Act of 1991, the Americans With
Disabilities Act of 1990, Title VII of the Civil Rights Act of 1964, the
Employee Retirement Income Security Act of 1974, the Family and Medical Leave
Act, the Sarbanes-Oxley Act of 2002, all as amended, and other Federal, state
and local laws relating to discrimination on the basis of age, sex or other
protected class, all claims under Federal, state or local laws for express or
implied breach of contract, wrongful discharge, defamation, intentional
infliction of emotional distress, and any related claims for attorneys’ fees and
costs; provided, however, that nothing herein shall release any member of the
Company Group from any of its obligations to Employee under the Employment
Agreement or any rights Employee may have to indemnification under any charter
or by-laws (or similar documents) of any member of the Company Group, contract,
or applicable law or any rights to receive accrued but unpaid benefits or any
funds beneficially owned by him under any retirement or similar employee benefit
plan.

Employee further agrees that this Release may be pleaded as a full defense to
any action, suit or other proceeding covered by the terms hereof that is or may
be initiated, prosecuted or maintained by Employee, Employee’s heirs or assigns.

Notwithstanding the foregoing, Employee understands and confirms that Employee
is executing this Release voluntarily and knowingly, and this Release shall not
affect Employee’s right to claim otherwise under ADEA. In addition, Employee
shall not be precluded by this Release from filing a charge with any relevant
Federal, State or local administrative agency, but Employee agrees not to
participate in any such administrative proceeding (other than any proceeding
brought by the Equal Employment Opportunity Commission), and agrees to waive
Employee’s rights with respect to any monetary or other financial relief arising
from any such administrative proceeding.

In furtherance of the agreements set forth above, Employee hereby expressly
waives and relinquishes any and all rights under any applicable statute,
doctrine or principle of law restricting the right of any person to release
claims that such person does not know or suspect to exist at the time of
executing a release, which claims, if known, may have materially affected such
person’s decision to give such a release. In connection with such waiver and
relinquishment, Employee acknowledges that Employee is aware that Employee may
hereafter discover claims presently unknown or unsuspected, or facts in addition
to or different from those that Employee now knows or believes to be true, with
respect to the matters released herein. Nevertheless, it is the intention of
Employee to fully, finally and forever release all such matters, and all claims
relating thereto, that now exist, may exist or theretofore have existed, as
specifically provided herein. The parties hereto acknowledge and agree that this
waiver shall be an essential and material term of the release contained above.
Nothing in this paragraph is intended to expand the scope of the release as
specified herein.

This Release shall be governed by and construed in accordance with the laws of
the State of Illinois, applicable to agreements made and to be performed
entirely within such State.

To the extent that Employee is forty (40) years of age or older, this paragraph
shall apply. Employee acknowledges that Employee has been offered a period of
time of at least twenty-one (21) days to consider whether to sign this Release,
which Employee has waived, and the Company agrees that Employee may cancel this
Release and at any time during the seven (7) days following the date on which
this Release has been signed by all parties to this Release. In order to cancel
or revoke this Release, Employee must deliver to the General Counsel of the
Company written notice stating that Employee is canceling or revoking this
Release. If this Release is timely cancelled or revoked, none of the provisions
of this Release shall be effective or enforceable and the Company shall not be
obligated to make the payments to Employee or to provide Employee with the other
benefits described in the Employment Agreement and all contacts and provisions
modified, relinquished or rescinded hereunder shall be reinstated to the extent
in effect immediately prior hereto.

Employee acknowledges and agrees that Employee has entered into this Release
knowingly and willingly and has had ample opportunity to consider the terms and
provisions of this Release.

IN WITNESS WHEREOF, the parties hereto have caused this Release to be executed
on this       day of       ,       .

     
[Employee]

DEERFIELD CAPITAL MANAGEMENT LLC

By:       
Name:
Title:


3